WilsoN, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between tbe respective parties hereto, subject to tbe approval of tbe Court, that tbe export value of tbe merchandise (woolen piece goods) embraced in tbe invoices covered by tbe entries tbe subject of the appeals to reappraisement noted on tbe schedule attached hereto and made a part hereof, at tbe time of exportation to tbe United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature and all other expenses' incidental to placing the merchandise in condition packed ready for shipment to the United States was the entered values.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign or domestic value for merchandise such as or similar to the merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the appeals to reap-praisement herein may be submitted for decision on this stipulation.
On the agreed facts, I find and bold tbat export value, as that value is defined in section 402(d) of tbe Tariff Act of 1930, is tbe proper basis for the determination of the value of tbe merchandise here involved, and that such value was the entered value in each case.
Judgment will be rendered accordingly.